DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 are directed to a method (i.e., a process). Claim 10 is directed to a system (i.e., a machine). Accordingly, claims 1-10 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. Method for simulating a deep-brain stimulation in a computer-assisted platform, comprising steps of: - providing to a neurosurgeon, through a man-machine interface, visual information of a pre-operative situation, including a representation of a brain; - monitoring inputs of said neurosurgeon on said man-machine interface, until a trajectory is determined between an entry point and a target for the placement of an electrode; - comparing said trajectory to a set of previously-established trajectories for said pre-operative situation, so as to determine an overall measurement representative of a quality of said trajectory compared to said previously- established trajectories.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because a neurosurgeon viewing information, determining a trajectory, and comparing said trajectory to a set of previously-established trajectories amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1 (and similar independent claim 10), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a computer-assisted platform and a man-machine interface used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the computer-assisted platform and man-machine interface are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of providing information, monitoring data, and analyzing data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-9 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-9 recite the same abstract idea. Claims 2-4 and 6-9 describe further limitations regarding the overall measurement being based on a set of measurements, the metrics, comparing other inputs, determining the trajectory, assessing progress, and providing feedbacks. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  Claim 5 recites a mathematical formula and falls within the “mathematical concepts” grouping of abstract ideas, without adding significantly more.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-10 are ineligible under 35 USC §101.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is in the form of a patent claim.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the placement" in line 6.  There is insufficient antecedent basis for this limitation in the claims.
Claim 3 recites the limitations "the angle" in line 3 and “the distance” in line 5.  There is insufficient antecedent basis for these limitations in the claim. Furthermore, claim 3 recites “a trajectory of said set of previously- established trajectories” in lines 5-6. It is unclear if this is the same “a trajectory of said set…” recited in lines 3-4, or a different trajectory.
Claim 5 recites the limitation "the measurements related to previously-established trajectories for the jth primitive proficiency metric" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “a target” in line 2 and  “an entry point” in line 3. It is unclear if Applicant is referring to the target and entry point in claim 1, or a different target and entry point.
	Claims 2, 4, and 7-9 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Note that the claim recites “Computer programs comprising instructions for performing a method according to claim 1, when deployed on a data computing unit of a network node.”  To be a proper dependent claim, the preamble should indicate that the method is being claimed, not computer programs. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIntyre et al. (US 2006/0017749 A1).
(A) Referring to claim 1, McIntyre discloses Method for simulating a deep-brain stimulation in a computer-assisted platform, comprising steps of (abstract and Figures 4 & 6 of McIntyre; FIG. 4 is a block diagram illustrating generally one conceptualization of a system for performing at least some of the methods for deep brain stimulation (DBS) or other stimulation of a patient.):
 - providing to a neurosurgeon, through a man-machine interface, visual information of a pre-operative situation, including a representation of a brain (para. 4 of McIntyre; Using the preoperative images being displayed on the image-guided surgical (IGS) workstation, the neurosurgeon can select a target region within the brain, an entry point on the patient's skull, and a desired trajectory between the entry point and the target region.);
 - monitoring inputs of said neurosurgeon on said man-machine interface, until a trajectory is determined between an entry point and a target for the placement of an electrode (para. 4-6, 70-72, & 77 of McIntyre; The VOA can be displayed on the IGS workstation monitor with at least one of the imaging data representing the anatomic volume, the target electrode location, a burr hole or other anatomic entry point, a trajectory between the anatomic entry point and the target electrode location, or an actual electrode location.  Also, note pre-operative targeting of an optimal or desirable neural stimulation electrode position or trajectory in the brain tissue medium); 
- comparing said trajectory to a set of previously-established trajectories for said pre-operative situation, so as to determine an overall measurement representative of a quality of said trajectory compared to said previously- established trajectories (para. 4-6, 76-78, & 85 of McIntyre; Using the preoperative images being displayed on the IGS workstation, the neurosurgeon can select a target region within the brain, an entry point on the patient's skull, and a desired trajectory between the entry point and the target region. The entry point and trajectory are typically carefully selected to avoid intersecting or otherwise damaging certain nearby critical brain structures.).  
(B) Referring to claim 2, McIntyre discloses wherein said overall measurement is based on a set of measurements corresponding to primitive proficiency metrics according to which said trajectory is compared to said set of previously-established trajectories (para. 4-6, 70, 71, and 96 of McIntyre).  
(C) Referring to claim 4, McIntyre discloses further comprising comparing other inputs than said trajectory to previously-established inputs, so as to provide measurements according to additional primitive proficiency metrics (para. 68-71, 73, & 74 of McIntyre).  
(D) Referring to claim 6, McIntyre discloses wherein a target is provided to said neurosurgeon, and wherein determining said trajectory consists in determining an entry point (para. 4-6 & 70-72 of McIntyre).  
(E) Referring to claim 7, McIntyre discloses wherein a set of pre-operative situations is provided to said neurosurgeon, and wherein said overall measurement is determined for a first pre-operative situation and for a last pre-operative situation, among said set, so as to compare them for assessing a progress of said neurosurgeon (para. 77-81 & 96 of McIntyre).  
(F) Referring to claim 8, McIntyre discloses wherein some feedbacks are provided to said neurosurgeon through said man- machine interface (para. 67 & 72 of McIntyre).  
(G) Referring to claim 9, McIntyre discloses Computer programs comprising instructions for performing a method according to claim 1, when deployed on a data computing unit of a network node (para. 51, 56, 57, 73, 76, & 4-6 of McIntyre).  
(H) Referring to claim 10, McIntyre discloses System for simulating a deep-brain stimulation in a computer-assisted platform, comprising (abstract and Figures 4 & 6 of McIntyre; FIG. 4 is a block diagram illustrating generally one conceptualization of a system for performing at least some of the methods for deep brain stimulation (DBS) or other stimulation of a patient): 
- a man-machine interface for providing to a neurosurgeon, visual information of a pre-operative situation, including a representation of a brain, and for monitoring inputs of said neurosurgeon on said man-machine interface, until a trajectory is determined between an entry point and a target for the placement of an electrode (para. 4-6, 70-72, & 77 of McIntyre; Using the preoperative images being displayed on the image-guided surgical (IGS) workstation, the neurosurgeon can select a target region within the brain, an entry point on the patient's skull, and a desired trajectory between the entry point and the target region. The VOA can be displayed on the IGS workstation monitor with at least one of the imaging data representing the anatomic volume, the target electrode location, a burr hole or other anatomic entry point, a trajectory between the anatomic entry point and the target electrode location, or an actual electrode location.  Also, note pre-operative targeting of an optimal or desirable neural stimulation electrode position or trajectory in the brain tissue medium); 
- means for comparing said trajectory to a set of previously-established trajectories for said pre-operative situation, so as to determine an overall measurement representative of a quality of said trajectory compared to said previously- established trajectories (para. 4-6, 76-78, & 85 of McIntyre; Using the preoperative images being displayed on the IGS workstation, the neurosurgeon can select a target region within the brain, an entry point on the patient's skull, and a desired trajectory between the entry point and the target region. The entry point and trajectory are typically carefully selected to avoid intersecting or otherwise damaging certain nearby critical brain structures.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (US 2006/0017749 A1) in view of Sparks et al. (US 2019/0209245 A1).
(A) Referring to claim 3, McIntyre does not disclose wherein said primitive proficiency metrics comprises - the angle between said trajectory and a trajectory of said set of previously- established trajectories; - the distance between said trajectory and a trajectory of said set of previously- established trajectories; - A trajectory risk, representative of a risk involved by said trajectory.  
	Sparks discloses wherein said primitive proficiency metrics comprises - the angle between said trajectory and a trajectory of said set of previously- established trajectories; - the distance between said trajectory and a trajectory of said set of previously- established trajectories; - A trajectory risk, representative of a risk involved by said trajectory (para. 6, 7, 43, and 56 of Sparks).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Sparks within McIntyre.  The motivation for doing so would have been to determine the best trajectories (para. 7 of Sparks).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686